DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 10/25/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,586,075, claims 1-19 of U.S. Patent No. 10,803,202, claims 1-20 of U.S. Patent No. 10,963,591, and claims 1-18 of U.S. Patent No. 11,157,654. Although the claims at issue are not identical, they are not patentably distinct from each other because scope of currently independent claims 1, 9, and 15 are broader than and encompass in independent claims 1, 8, and 12 issued in U.S. Patent No. 10,586,075, independent claims 1, 7, and 13 issued in U.S. Patent No. 10,803,202, independent claims 1, 7, and 14 in U.S. Patent No. 10,963,591, and independent claims 1, 9, and 14 in U.S. Patent No. 11,157,654.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, “the portion” in line 3 will be interpreted as “the first portion”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2013/0246316 A1 (hereinafter Zhao) in view of Painter et al. US 2018/0204281 A1 (hereinafter Painter).

Per Claim 1: 
Zhao teaches A method comprising: accessing, by computing hardware, a data model that maps an association between [personal] data stored on a data asset and respective processing activities undertaken by an entity (Zhao, [0018], screening and selecting data automatically for model identification … Given an online controller having an existing model, the method includes loading process data from a subject process and storing the process data in a database accessible by said model. [0024], Loading data status, special values, and value limits of variables of the subject process with their corresponding time series from the database); 
analyzing, by the computing hardware, the data model to identify a first portion of the [personal] data that is associated with a terminated processing activity of the processing activities (Zhao, [0020] Data Quality Based Basic Data Screen and Selection Method: Data segments are screened and invalid data are detected and marked as "bad" for exclusion based on online data quality status, data measurement availability, individual variable or controller on/off switching, and process events etc. [0022],  Model Predictive Method: For those dependent variables that have no PID associations, an internal model is built to generate dependent predictions by using the available independent variables' measurements. Then (1) model predictions are evaluated against their measurements, and (2) spikes and significant deviations in moving trends are assessed. The evaluated and assessed data may be marked as "bad data slices" and thus excluded from the dataset for model quality estimation and identification); and 
facilitating removal, by the computing hardware, of the first portion of the [personal] data from the data asset (Zhao, Abstract, based on various criteria bad data is automatically identified and marked for removal. [0021], Variables are grouped according to their associated PID control loops. For each PID loop, process variables (PV) are compared against their corresponding set points (SP). All PV data showing significant deviations from their SP, such as auto-off-mode, measurement frozen, spikes due to unknown disturbances … etc., are marked as "bad data slices" and these data segments are sliced out (or otherwise filtered) from the datasets. [0024], Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series). 
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 2: 
The rejection of Claim 1 is incorporated, further Zhao teaches analyzing, by the computing hardware, the data model to identify a second portion of the [personal] data that is not associated with any of the processing activities; and facilitating removal, by the computing hardware, of the second portion of the [personal] data from the data asset (Zhao, [0022], For those dependent variables that have no PID associations, an internal model is built to generate dependent predictions by using the available independent variables' measurements. Then (1) model predictions are evaluated against their measurements, and (2) spikes and significant deviations in moving trends are assessed. The evaluated and assessed data may be marked as "bad data slices" and thus excluded from the dataset for model quality estimation and identification).
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 3: 
The rejection of Claim 1 is incorporated, further Painter teaches scanning, by the computing hardware, the data asset to identify the personal data stored on the data asset and the processing activities undertaken by the entity that utilize the data asset (Painter, [0098], Interface proxy service 204 and data vendor service 270 may thus be configured with rules regarding which PII is to be encrypted by encryption service 208. Examples of information that can be considered PII based on the rules includes, but is not limited to: first name, last name, middle name, date of birth, email address, government id numbers (social security numbers, driver's license number), address, driver's license bar code scan, driver's license image, phone numbers, signature, insurance card information, bank account number, bank account name, bank account balance, employment information or other information. In some embodiments, the rules will specify which fields of data in an input from a client application or response from an information provider system 120) to generate a catalog of the personal data; and scanning, by the computing hardware, the data asset based on the generated catalog to generate the data model (Painter, [0053], automotive data processing system 100 provides a comprehensive computer system for automating and facilitating a purchase process including financing qualification, inventory selection, document generation and transaction finalization. Using a client application 114 executing on a client device 110, a consumer user may apply for financing, search dealer inventory, select a vehicle of interest from a dealer and review and execute documents related to the purchase of the vehicle, and execute automated clearing housing (ACH) transactions through automotive data processing system 100 to purchase the vehicle from the dealership.  [0091], The services may utilize various data stores operable to store obtained data, processed data determined during operation, rules/models that may be applied to obtained data or processed data to generate further processed data and other information used by the services. In the embodiment illustrated user application service 210 stores user application records in user application service store 212, decision service 250 stores data in data store 259, order service 220 stores order data in order service data store 222, document service utilizes data stored in document service data store 226, inventory service 230 stores inventory records in inventory service data store 232, price modeling service 234 uses price model data in data store 236, predication and modeling service 260 and uses prediction models stored in data store 264. The various services may utilize independent data stores such the data store of each service is not accessible by the other services. For example, each of user application service 210, decision service 250, order service 220, inventory service 230, document service 224, price modeling service 234 and prediction and modeling service 260 may have its own associated database).  
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include scanning, by the computing hardware, the data asset to identify the personal data stored on the data asset and the processing activities undertaken by the entity that utilize the data asset to generate a catalog of the personal data; and scanning, by the computing hardware, the data asset based on the generated catalog to generate the data model using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 4:
The rejection of Claim 1 is incorporated, further Zhao teaches wherein facilitating removal of the first portion of the [personal] data from the data asset comprises at least one of: generating a user interface that includes an indication of the first portion of the [personal] data (Zhao, [0156], A Graphical User Interface (GUI) and Algorithms to Allow Users Adding, Deleting and Modifying Slices. [0157], Automated data selection apparatus and methods can help engineers prepare process data effectively, but it is still necessary and important to allow users to view, add, delete or edit the auto-generated bad data slices. A GUI (graphical user interface) or Web page and supporting algorithm (software) are provided in some embodiments to provide such functions. FIGS. 18A, 18B, and 18C illustrate the GUI), or 
generating and transmitting an instruction to a third party system regarding removal of the first portion of the personal data from the data asset.
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 5: 
The rejection of Claim 1 is incorporated, further Zhao teaches accessing, by the computing hardware, data retention parameters for the data asset, wherein the data retention parameters comprise one or more of (Zhao, [0024], using rule-based data selector for detecting and excluding data segments of process data that are unsuitable for model quality estimation and for model identification includes the steps of:): 
(a) a first parameter defining a time period within which the [personal] data must be removed (Zhao, [0024], a. Collecting process data variables and storing collected process data variables in the database at a given sampling frequency as time series variables. b. Loading data status, special values, and value limits of variables of the subject process with their corresponding time series from the database); and 
(b) a second parameter identifying a triggering event for removal of the first portion of the [personal] data (Zhao, [0024], c. Screening a given time series variable as a dependent process variable or an independent process variable and apply basic data screening filters to detect and mark data segments of the time series as Good Data or Bad Data according to given data quality measurement parameters. h. Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series); and 
facilitating the removal, by the computing hardware, of the first portion of the [personal] data from the data asset according to the data retention parameters by facilitating at least one of: (a) the removal of the [personal] data from the data asset within the time period (Zhao, [0024], h. Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series); or 
(b) the removal of the personal data from the data asset in response to identifying an occurrence of the triggering event.  
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 6:
The rejection of Claim 1 is incorporated, further Zhao teaches generating, by the computing hardware, a graphical user interface based on the first portion of the [personal] data by configuring a control element configured to generate a request to remove the first portion of the  [personal]  data from the data asset and a presentation element configured for presenting an indication of the first portion of the  [personal]  data (Zhao, [0156], A Graphical User Interface (GUI) and Algorithms to Allow Users Adding, Deleting and Modifying Slices. [0157], Automated data selection apparatus and methods can help engineers prepare process data effectively, but it is still necessary and important to allow users to view, add, delete or edit the auto-generated bad data slices. A GUI (graphical user interface) or Web page and supporting algorithm (software) are provided in some embodiments to provide such functions. FIGS. 18A, 18B, and 18C illustrate the GUI. In FIG. 18A, the GUI 1802 allows a user to mark a data range 1081 by mouse clicks and add as a bad data slice to either a vector or a dataset (all vectors). FIG. 18B shows a GUI element 1804 (e.g., pop up menu) that enables the user to delete an existing bad data slice 1803 or edit it by opening a new dialog shown in FIG. 18C. FIG. 18C illustrates an example dialog box enabling editing of a data slice. Here the user is allowed to edit the bad data slice by re-typing Begin 1805 and End 1806 indexes (alternatively, Date and Time). Then the user confirms the changes by clicking on the OK button 1807, or, alternatively, cancels the changes by clicking on the Cancel button 1808. Other selection and confirmation configurations are suitable); 
transmitting, by the computing hardware, an instruction to an application executing on a user device causing the application to present the graphical user interface on the user device (Zhao, [0161], Server computer 720 includes memory, a CPU (central processing unit) and the like. Memory provides volatile storage for computer software instructions and data used to implement an embodiment of the present invention (e.g., the controller 110, data screening and model identification 140, model adaptation, and supports processes 200, 300, GUI of FIG. 18, etc. as described above)); and 
facilitating, by the computing hardware, the removal of the first portion of the  [personal]  data from the data asset in response to a selection of the control element (Zhao, Abstract, based on various criteria bad data is automatically identified and marked for removal. [0021], Variables are grouped according to their associated PID control loops. For each PID loop, process variables (PV) are compared against their corresponding set points (SP). All PV data showing significant deviations from their SP, such as auto-off-mode, measurement frozen, spikes due to unknown disturbances … etc., are marked as "bad data slices" and these data segments are sliced out (or otherwise filtered) from the datasets. [0024], Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series).
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 7: 
The rejection of Claim 1 is incorporated, further Painter teaches receiving, by the computing hardware, an indication of a new processing activity associated with the data asset (Painter, [0015] The server can automatically generate an electronic document for electronic execution, the electronic document comprising the updated order data, and send the electronic document to the mobile application); and 
responsive to the indication of the new processing activity, modifying, by the computing hardware, the data model to include mapping data identifying an association between the new processing activity and a piece of personal data on the data asset (Painter, [0121], User application service 210 is configured to update the appropriate user application record with the decision result data to update the state of the user application. User application service 210 further includes rules to map decision results to actions).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include receiving, by the computing hardware, an indication of a new processing activity associated with the data asset; and responsive to the indication of the new processing activity, modifying, by the computing hardware, the data model to include mapping data identifying an association between the new processing activity and a piece of personal data on the data asset using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 8: 
The rejection of Claim 1 is incorporated, further Zhao teaches wherein facilitating the removal of the first portion of the [personal] data comprises modifying metadata associated with the first portion of the [personal] data to indicate that the first portion of the [personal] data is orphaned data (Zhao, [0034], patching segments in the time series where data portions have been removed by the data slice generator with interpolated data segments includes, if the time series variable is an independent variable, checking the Good Data segments adjacent to the selected Bad Data segments to determine if the Good Data sample values before a Start Point and after a End Point of a Bad Data segment are within a given threshold, and, if true, creating an interpolation slice by linear interpolation and replacing the selected Bad Data segments with the interpolation slice). 
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 9: 
Zhao teaches A system comprising: processing hardware; computer memory communicatively coupled to the processing hardware; and a non-transitory computer-readable medium communicatively coupled to the processing hardware, and storing computer-executable instructions, wherein the processing hardware is configured for executing the computer-executable instructions and thereby performing operations (Zhao, [0161], Server computer 720 includes memory, a CPU (central processing unit) and the like. Memory provides volatile storage for computer software instructions and data used to implement an embodiment of the present invention (e.g., the controller 110, data screening and model identification 140, model adaptation, and supports processes 200, 300, GUI of FIG. 18, etc. as described above). comprising: 
accessing a data asset (Zhao, [0018], the method includes loading process data from a subject process and storing the process data in a database accessible by said model, using a rule-based data selector for detecting and excluding data segments of stored process data that are unsuitable for model quality estimation and for model identification); 
removing the first portion of the [personal] data from the data asset (Zhao, Abstract, based on various criteria bad data is automatically identified and marked for removal. [0021], Variables are grouped according to their associated PID control loops. For each PID loop, process variables (PV) are compared against their corresponding set points (SP). All PV data showing significant deviations from their SP, such as auto-off-mode, measurement frozen, spikes due to unknown disturbances … etc., are marked as "bad data slices" and these data segments are sliced out (or otherwise filtered) from the datasets. [0024], Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series); and
Zhao teaches data. Zhao does not explicitly teach personal data, scanning the data asset to identify personal data stored on the data asset and processing activities that utilize the data asset to generate a catalog of the processing activities and the personal data; and scanning the data asset based on the generated catalog to identify a first portion of the personal data that is not associated with the processing activities.
However Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application);
scanning the data asset to identify personal data stored on the data asset and processing activities that utilize the data asset (Painter, [0098], Interface proxy service 204 and data vendor service 270 may thus be configured with rules regarding which PII is to be encrypted by encryption service 208. Examples of information that can be considered PII based on the rules includes, but is not limited to: first name, last name, middle name, date of birth, email address, government id numbers (social security numbers, driver's license number), address, driver's license bar code scan, driver's license image, phone numbers, signature, insurance card information, bank account number, bank account name, bank account balance, employment information or other information. In some embodiments, the rules will specify which fields of data in an input from a client application or response from an information provider system 120) to generate a catalog of the processing activities and the personal data; and scanning the data asset based on the generated catalog to identify a first portion of the personal data that is not associated with the processing activities (Painter, [0053], automotive data processing system 100 provides a comprehensive computer system for automating and facilitating a purchase process including financing qualification, inventory selection, document generation and transaction finalization. Using a client application 114 executing on a client device 110, a consumer user may apply for financing, search dealer inventory, select a vehicle of interest from a dealer and review and execute documents related to the purchase of the vehicle, and execute automated clearing housing (ACH) transactions through automotive data processing system 100 to purchase the vehicle from the dealership.  [0091], The services may utilize various data stores operable to store obtained data, processed data determined during operation, rules/models that may be applied to obtained data or processed data to generate further processed data and other information used by the services. In the embodiment illustrated user application service 210 stores user application records in user application service store 212, decision service 250 stores data in data store 259, order service 220 stores order data in order service data store 222, document service utilizes data stored in document service data store 226, inventory service 230 stores inventory records in inventory service data store 232, price modeling service 234 uses price model data in data store 236, predication and modeling service 260 and uses prediction models stored in data store 264. The various services may utilize independent data stores such the data store of each service is not accessible by the other services. For example, each of user application service 210, decision service 250, order service 220, inventory service 230, document service 224, price modeling service 234 and prediction and modeling service 260 may have its own associated database). 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data; scanning the data asset to identify personal data stored on the data asset and processing activities that utilize the data asset to generate a catalog of the processing activities and the personal data; and scanning the data asset based on the generated catalog to identify a first portion of the personal data that is not associated with the processing activities using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Claim 10:
This a system version of the method discussed above (claim 6), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Per Claim 11: 
The rejection of Claim 9 is incorporated, further Zhao teaches removing the second portion of the [personal] data from the data asset (Zhao, Abstract, based on various criteria bad data is automatically identified and marked for removal. [0022], For those dependent variables that have no PID associations, an internal model is built to generate dependent predictions by using the available independent variables' measurements. Then (1) model predictions are evaluated against their measurements, and (2) spikes and significant deviations in moving trends are assessed. The evaluated and assessed data may be marked as "bad data slices" and thus excluded from the dataset for model quality estimation and identification).
Zhao teaches data. Zhao does not explicitly teach the data is personal data; wherein the operations further comprise: scanning the data asset based on the generated catalog to identify a second portion of the personal data that is associated with a terminated processing activity of the processing activities.
However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application);
wherein the operations further comprise: scanning the data asset based on the generated catalog to identify a second portion of the personal data that is associated with a terminated processing activity of the processing activities (Painter, [0053], automotive data processing system 100 provides a comprehensive computer system for automating and facilitating a purchase process including financing qualification, inventory selection, document generation and transaction finalization. Using a client application 114 executing on a client device 110, a consumer user may apply for financing, search dealer inventory, select a vehicle of interest from a dealer and review and execute documents related to the purchase of the vehicle, and execute automated clearing housing (ACH) transactions through automotive data processing system 100 to purchase the vehicle from the dealership.  [0091], The services may utilize various data stores operable to store obtained data, processed data determined during operation, rules/models that may be applied to obtained data or processed data to generate further processed data and other information used by the services. In the embodiment illustrated user application service 210 stores user application records in user application service store 212, decision service 250 stores data in data store 259, order service 220 stores order data in order service data store 222, document service utilizes data stored in document service data store 226, inventory service 230 stores inventory records in inventory service data store 232, price modeling service 234 uses price model data in data store 236, predication and modeling service 260 and uses prediction models stored in data store 264. The various services may utilize independent data stores such the data store of each service is not accessible by the other services. For example, each of user application service 210, decision service 250, order service 220, inventory service 230, document service 224, price modeling service 234 and prediction and modeling service 260 may have its own associated database); and 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data; wherein the operations further comprise: scanning the data asset based on the generated catalog to identify a second portion of the personal data that is associated with a terminated processing activity of the processing activities using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 12: 
The rejection of Claim 9 is incorporated, further Zhao teaches wherein the operations further comprise: accessing a data retention parameter for the data asset, the data retention parameter defining a time period for the removal of the first portion of the [personal] data (Zhao, [0024], using rule-based data selector for detecting and excluding data segments of process data that are unsuitable for model quality estimation and for model identification includes the steps of: a. Collecting process data variables and storing collected process data variables in the database at a given sampling frequency as time series variables. b. Loading data status, special values, and value limits of variables of the subject process with their corresponding time series from the database); and 
removing the first portion of the [personal] data from the data asset according to the data retention parameter by removing the first portion of the [personal] data after the time period (Zhao, [0024], h. Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series).  
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 13: 
The rejection of Claim 9 is incorporated, further Zhao teaches wherein the operations further comprise generating a data model that maps an association between each piece of the [personal] data stored on the data asset and a respective processing activity of the processing activities (Zhao, [0018], screening and selecting data automatically for model identification … Given an online controller having an existing model, the method includes loading process data from a subject process and storing the process data in a database accessible by said model. [0024], Loading data status, special values, and value limits of variables of the subject process with their corresponding time series from the database).  
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Per Claim 14: 
The rejection of Claim 13 is incorporated, further Zhao teaches wherein the operations further comprise: analyzing the data model to identify a second portion of the [personal] data that is associated with a terminated processing activity of the processing activities; and facilitating removal of the second portion of the  [personal] data from the data asset (Zhao, [0022], For those dependent variables that have no PID associations, an internal model is built to generate dependent predictions by using the available independent variables' measurements. Then (1) model predictions are evaluated against their measurements, and (2) spikes and significant deviations in moving trends are assessed. The evaluated and assessed data may be marked as "bad data slices" and thus excluded from the dataset for model quality estimation and identification).
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Claims 15, and 17-20:
These are other method versions of the method discussed above (claims 1, 6, 3, 5, and 8 respectively), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claim 16: 
The rejection of Claim 15 is incorporated, further Zhao teaches wherein the portion of the [personal] data comprises at least one of: data this is not associated with any of the processing activities; or data that is associated with a terminated processing activity of the processing activities (Zhao, [0021], Variables are grouped according to their associated PID control loops. For each PID loop, process variables (PV) are compared against their corresponding set points (SP). All PV data showing significant deviations from their SP, such as auto-off-mode, measurement frozen, spikes due to unknown disturbances … etc., are marked as "bad data slices" and these data segments are sliced out (or otherwise filtered) from the datasets. [0024], Identifying and generating Bad Data slices in the given time series variable using the data segments marked as Bad Data and a data slice generator to exclude the Bad Data segments from the time series).  
Zhao teaches data. Zhao does not explicitly teach the data is personal data. However, Painter teaches personal data (Painter, [0013], The set of computer instructions can be executable to retrieve information provider data from a set of information provider systems using the APIs and based on an enhanced set of personally identifiable information about a user included in application data received from a mobile application)
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to include personal data using the teaching of Painter. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a server coupled to a data store storing a set of approval rules, a set of APIs specifically configured for a plurality of remote information data provider systems (Painter, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   		US 2016/0335531 teaches A dynamic code of a transaction device may be validated by a remote processor by comparing the dynamic code to a verification code generated using a timestamp and identification data received from the transaction device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191